Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2016

                                       No. 04-16-00212-CR

                                       Richard VARGAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                       From the 20th District Court, Milam County, Texas
                                   Trial Court No. CR24573
                       The Honorable John Youngblood, Judge Presiding


                                         ORDER

        On May 26, 2016, we ordered the trial court clerk to prepare, certify, and file a
supplemental clerk’s record containing the trial court’s certification pursuant to Rule 25.2. See
TEX. R. APP. P. 25.2(d). The district clerk responded by filing a notification of late record and
explaining that the clerk’s office had been unable to procure the certification from the trial
attorney. Additionally, appellant’s counsel filed a response in which he requested permission for
him, rather than trial counsel, to obtain the certification from appellant and provide it to the
Milam County District Clerk’s Office. The request is GRANTED. The Milam County Clerk’s
Office is ORDERED to accept the trial court’s certification obtained by appellate counsel and to
prepare, certify, and file a supplemental clerk’s record containing the trial court’s certification
pursuant to Rule 25.2 within 10 days from the date of this order. We further GRANT appellant’s
motion for an extension of time to the file the brief. The brief will be due 30 days from the date
the trial court clerk files a supplemental clerk’s record containing the trial court’s certification
pursuant to Rule 25.2.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court